

115 S3245 RS: Lake Fannin Conveyance Act
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 662115th CONGRESS2d SessionS. 3245[Report No. 115–376]IN THE SENATE OF THE UNITED STATESJuly 19, 2018Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 26, 2018Reported by Ms. Murkowski, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo require the Secretary of Agriculture to transfer certain National Forest System land in the
			 State of Texas. 
	
 1.Short titleThis Act may be cited as the Lake Fannin Conveyance Act. 2.DefinitionsIn this Act:
 (1)CountyThe term County means the Fannin County, Texas. (2)MapThe term map means the map entitled Lake Fannin Conveyance and dated November 21, 2013.
 (3)National Forest System landThe term National Forest System land means the approximately 2,025 acres of National Forest System land generally depicted on the map. (4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
			3.Conveyance of land and improvements
 (a)In generalSubject to the requirements of this section, if the County submits to the Secretary a written request for conveyance of the National Forest System land not later than 180 days after the date of enactment of this Act, the Secretary shall convey to the County all right, title, and interest of the United States in and to the National Forest System land.
			(b)Map
 (1)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.
 (2)Correction of errorsThe Secretary may correct minor errors in the map. (c)Terms and conditionsThe conveyance under subsection (a) shall be—
 (1)subject to valid existing rights; (2)made without consideration;
 (3)made by quitclaim deed; and (4)subject to any other terms and conditions the Secretary determines appropriate to protect the interests of the United States.
 (d)UseAs a condition of the conveyance under subsection (a), the County shall agree to manage the land conveyed under that subsection for a public purpose.
 (e)CostsAs a condition of the conveyance under subsection (a), the County shall pay for all costs associated with the conveyance, including the costs of—
 (1)the survey required under subsection (f); and (2)any environmental analysis and resource surveys required under Federal law.
				(f)Survey
 (1)In generalThe actual acreage and legal description of the National Forest System land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (2)Cadastral surveysThe Secretary may perform and approve any cadastral surveys required to be conducted as part of a survey under paragraph (1).
				3.Land conveyance
 (a)In generalSubject to the terms and conditions described in subsection (b), if the County submits to the Secretary an offer to acquire the National Forest System land for the fair market value, as determined by the appraisal under subsection (c), the Secretary shall convey the National Forest System land to the County.
 (b)Terms and conditionsThe conveyance under subsection (a) shall be— (1)subject to valid existing rights;
 (2)made by quitclaim deed; and (3)subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
				(c)Appraisal
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete an appraisal to determine the fair market value of the National Forest System land.
 (2)StandardsThe appraisal under paragraph (1) shall be conducted in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (B)the Uniform Standards of Professional Appraisal Practice. (d)Map (1)Availability of mapThe map shall be kept on file and available for public inspection in the appropriate office of the Forest Service.
 (2)Correction of errorsThe Secretary may correct minor errors in the map. (e)ConsiderationAs consideration for the conveyance under subsection (a), the County shall pay to the Secretary an amount equal to the fair market value of the National Forest System land, as determined by the appraisal under subsection (c).
 (f)SurveyThe exact acreage and legal description of the National Forest System land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary and the County.
 (g)UseAs a condition of the conveyance under subsection (a), the County shall agree to manage the land conveyed under that subsection for public recreational purposes.
 (h)Costs of conveyanceAs a condition on the conveyance under subsection (a), the County shall pay to the Secretary all costs associated with the conveyance, including the cost of—
 (1)the appraisal under subsection (c); and (2)the survey under subsection (f).November 26, 2018Reported with an amendment